         Case 1:16-cv-12396-ADB Document 363 Filed 08/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                              )
                                              )
     In re INTUNIV ANTITRUST                  )
             LITIGATION                       )      Lead Case No. 1:16-cv-12396-ADB
                                              )
 This Document Relates to All Indirect        )
         Purchaser Actions                    )
                                              )


INDIRECT PURCHASER PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
   APPROVAL OF CLASS ACTION SETTLEMENT WITH ACTAVIS AND SHIRE
                          DEFENDANTS


       Plaintiffs, by and through undersigned counsel, hereby file this unopposed motion for

preliminary approval of a class action settlement with the Actavis and Shire Defendants. The bases

for this motion are set forth in the accompanying memorandum of law and exhibits thereto.

       Plaintiffs respectfully request that the Court preliminarily approve the class action

settlement, schedule a preliminary approval hearing if needed, conditionally certify the Settlement

Class, approve the proposed escrow agent and approve the issuance of class notice.


 Dated: August 9, 2021


                                           Respectfully submitted,

                                           /s/ Conlee S. Whiteley
                                           Allan Kanner, Esq. (pro hac vice)
                                           Conlee S. Whiteley, Esq. (pro hac vice)
                                           David J. Stanoch, Esq. (pro hac vice)
                                           Layne Hilton, Esq. (pro hac vice)
                                           KANNER & WHITELEY, LLC
                                           701 Camp Street
                                           New Orleans, LA 70130
                                           Phone: (504) 524-5777
                                           Email: a.kanner@kanner-law.com
                                                   c.whiteley@kanner-law.com
Case 1:16-cv-12396-ADB Document 363 Filed 08/09/21 Page 2 of 3




                                 d.stanoch@kanner-law.com
                                 l.hilton@kanner-law.com


                          Ruben Honik, Esq. (pro hac vice)
                          HONIK, LLC.
                          1550 Market Street, Suite 1100
                          Philadelphia, PA 19102
                          Phone: (267) 435-1300
                          Email: ruben@honiklaw.com

                          Stephen Galebach, Esq.
                          GALEBACH LAW OFFICE
                          9-11 Touro Avenue
                          Medford, MA 02155
                          Phone: (617) 429-1966
                          Email: stephen.galebach@gmail.com

                          Attorneys for IPP Plaintiffs
        Case 1:16-cv-12396-ADB Document 363 Filed 08/09/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       In accordance with Local Rule 5.2(b), I, David J. Stanoch, hereby certify that this document

filed through CM/ECF system on this date of August 9, 2021, was filed and served upon all counsel

of record via the court’s CM/ECF system.

                                                           /s/ David J. Stanoch
                                                           David J. Stanoch
